513 F.3d 360 (2008)
UNITED STATES of America, Appellant
v.
William TOMKO.
No. 05-4997.
United States Court of Appeals, Third Circuit.
January 17, 2008.
Alan Hechtkopf, S. Robert Lyons, United States Department of Justice, Tax Division, Washington, DC, for Appellant.
J. Alan Johnson, Cynthia R. Eddy, Johnson & Eddy, Pittsburgh, PA, for Appellee.
Present: SMITH, FISHER and COWEN, Circuit Judges.

SUR PETITION FOR PANEL REHEARING
D. MICHAEL FISHER, Circuit Judge.
The petition for panel rehearing filed by Appellee having been submitted to the judges who participated in the decision of this court, it is hereby ORDERED that the petition for panel rehearing is GRANTED. The opinion filed August 20, 2007, is hereby VACATED, and a subsequent opinion will be issued.